Luke, J.
Bennett was jointly indicted with another, charged with the offense of murder, and was convicted of involuntary manslaughter. One of the special grounds of the motion for a new trial complains of the court’s charge upon the law of involuntary manslaughter. The evidence shows that the defendant struck the deceased with a rock, but does not show the size of the rock. Under the facts of the case it was for the jury to say whether the rock was a weapon likely to produce death when employed in the manner in which it was shown to have been used; and while the jury would have been authorized to find that it was such a weapon, the evidence was not of such a character as to demand a finding that the rock was a weapon likely to produqe death and that the blow was struck with the intent to kill. The evidence authorized the charge upon the law of involuntary manslaughter, and the verdict therefor was not contrary to law and the evidence. Kelly v. State, 145 Ga. 210 (3), 213, 214, and citations.
.The other grounds of the motion for a new trial are without merit.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.